Exhibit 10.1

 

COVENANT LOGISTICS GROUP, INC.

THIRD AMENDED AND RESTATED

2006 OMNIBUS INCENTIVE PLAN, AS AMENDED

 

AWARD NOTICE

 

 

 

GRANTEE:

   

 

TYPE OF AWARD:

 

 

Restricted Stock Award

 

NUMBER OF SHARES:

   

 

DATE OF GRANT:

   

 

 

1.     Grant of Restricted Stock. This Award Notice serves to notify you that
Covenant Logistics Group, Inc., a Nevada corporation (the "Company"), hereby
grants to you, under the Company's Third Amended and Restated 2006 Omnibus
Incentive Plan, as amended (the "Plan"), a Restricted Stock Award (the "Award"),
on the terms and conditions set forth in this Award Notice and the Plan, of the
number of shares set forth above ("Restricted Shares") of the Company's Class A
Common Stock, par value $0.01 per share (the "Common Stock"), set forth above. A
copy of the Plan is included with this Award Notice, if it has not previously
been provided to you. You should review the terms of this Award Notice and the
Plan carefully.

 

2.      Restrictions and Vesting. Subject to the terms and conditions set forth
in this Award Notice, the Restricted Shares shall vest as follows:

 

3.     Additional Vesting Matters. Subject to Section 4, any Restricted Shares
that do not vest as a result of your failure to have been continuously in the
employment or service of the Company or a Subsidiary from the date of grant
until the vesting dates shall automatically be forfeited on the date your
employment is terminated without any obligation of the Company to pay any amount
or deliver any Restricted Shares to you or to any other person or entity.

 

4.     Effect of Retirement, Death, or Disability. In the event of your
retirement with the consent of the Committee, death, or disability (as defined
in Section 22(e) of the Code) prior to the complete vesting of the Award, the
performance vested Restricted Shares described in Section 2(b) shall continue to
be eligible for vesting and shall vest on the Performance Vesting Date if (and
only if) the Performance Goal described in Section 2(b) has been satisfied
within twelve (12) months of such retirement, death, or disability.

 

The term "retirement with the consent of the Committee" as used in this Award
Notice means (i) at the date of such retirement you are at least sixty-two (62)
years of age, (ii) at the date of such retirement you have had at least five (5)
years of service to the Company or a Subsidiary, and (iii) following retirement
you do not provide any employment, consulting, agent, or independent contractor
services to any person or entity (other than consulting services provided to the
Company or a Subsidiary) of any material nature, as determined in the sole
discretion of the Company either at the time of retirement or thereafter through
any vesting of an Award.

 

1

--------------------------------------------------------------------------------

 

 

5.     Effect of Change in Control.

 

(a)    In General. The following provisions shall apply in the event of a Change
in Control:

 

(i)     To the extent the successor company (or a subsidiary or parent thereof)
assumes the Award, with appropriate adjustments to preserve the value of the
Award, or provides a substitute for the Award on substantially the same terms
and conditions, the existing vesting terms will continue to apply;

 

(ii)     To the extent (x) the successor company (or a subsidiary or parent
thereof) does not assume or provide a substitute for an Award on substantially
the same terms and conditions or (y) the successor company (or a subsidiary or
parent thereof) assumes the Award and your employment or service is terminated
without Cause or with Good Reason between execution of a definitive agreement in
contemplation of a Change in Control and continuing through twenty-four (24)
months following a Change in Control:

 

 

a.

any restrictions imposed on the Award outstanding as of the Change in Control
shall lapse; and

 

 

b.

the Performance Criteria and Performance Goals with respect to the Award shall
be deemed to have been attained at the specified target level of performance, or
if no target level is specified, at full performance, and within the applicable
Performance Period(s);

 

(b)    “Cause” Defined. “Cause” for termination by the Company or any of its
affiliates of your employment or service shall mean: (i) failure by you to
perform the essential functions of your position with the Company or any of its
affiliates, other than any failure resulting from your incapacity due to
physical or mental disability, it being understood that a reasonable, good faith
attempt to perform but failure to do so will not be deemed a failure to perform
essential functions; (ii) failure to comply with any lawful directive by the
Board of Directors of the Company (the “Board”), it being understood that a
reasonable, good faith attempt to comply with such directive but failure to do
so will not be deemed a failure to comply for purposes of this definition of
"Cause"; (iii) a material violation by you of the corporate governance
guidelines, code of ethics, insider trading policy, governance policy, or other
policy of the Company or any of its affiliates; (iv) a breach of any fiduciary
duty to the Company or any of its affiliates; (v) misconduct in the course and
scope of employment by you that is injurious to the Company or any of its
affiliates from a monetary or reputational standpoint in any material respect;
(vi) any attempt to willfully obtain any personal profit from any transaction
which is adverse to the interests of the Company or any of its affiliates or in
which the Company or any of its affiliates has an interest or any act of fraud
or embezzlement against the Company or any of its affiliates or any of their
respective customers or suppliers; (vii) a breach by you of any of the covenants
contained in any employment, severance or other agreement applicable to you;
(viii) the repeated use of alcohol or abuse of prescription drugs by you that
interferes with your duties, the use of illegal drugs by you, or a violation by
you of the drug and/or alcohol policies of the Company or any of its affiliates;
(ix) violation of any applicable law, rule or regulation, including without
limitation the Sarbanes-Oxley Act of 2002 or other federal or state securities
law, rule, or regulation, in each case, that is injurious to the Company or any
of its affiliates from a monetary or reputational standpoint in any material
respect; or (x) the conviction or plea of guilty or nolo contendere to a felony
or a misdemeanor involving moral turpitude. For purposes of this definition
following a Change in Control, the Board’s determination of "Cause" must be made
in good faith and will be binding on you.

 

2

--------------------------------------------------------------------------------

 

 

(c)    “Change in Control” Defined. "Change in Control" means a change in
control of the Company of a nature that would be required to be reported in
response to Item 5.01 of a Current Report on Form 8-K, pursuant to Section 13 or
15(d) of the Exchange Act; provided that, without limitation, a Change in
Control shall be deemed to have occurred at such time as any of the following
occurs after the grant date of the Award:

 

(i)      Any "person" within the meaning of Section 3(a)(9) of the Exchange Act,
and as modified and used in Section 13(d) and 14(d) thereof, including a "group"
as defined in Section 13(d) of the Exchange Act (but excluding the Company, any
employee benefit plan sponsored or maintained by the Company (including any
trustee of such plan (acting as trustee) or other fiduciary holding securities
under an employee benefit plan of the Company), and any underwriter temporarily
holding securities pursuant to an offering of such securities) ("Person"), other
than a Permitted Holder becomes the "beneficial owner," as defined in Rule 13d-3
under the Exchange Act, directly or indirectly, of fifty percent (50%) or more
of the combined voting power of the outstanding securities of the Company
ordinarily having the right to vote in the election of directors; provided,
however, that the following will not constitute a Change in Control: any
acquisition by any corporation if, immediately following such acquisition, more
than seventy-five percent (75%) of the outstanding securities of the acquiring
corporation (or the parent thereof) ordinarily having the right to vote in the
election of directors is beneficially owned by all or substantially all of those
persons who, immediately prior to such acquisition, were the beneficial owners
of the outstanding securities of the Company ordinarily having the right to vote
in the election of directors;

 

(ii)     Individuals who constitute the Board of the Company as of the grant
date of the Award (the "Incumbent Board") have ceased for any reason to
constitute at least a majority thereof, provided that any person becoming a
director subsequent to the grant date of the Award, whose election or nomination
for election by the Company’s stockholders was approved by a vote of at least
three-fourths (3/4) of the directors comprising the Incumbent Board, either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director without objection to such nomination
(other than an election or nomination of an individual whose initial assumption
of office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board of the Company, including, without limitation, in connection with a
"tender offer," as such term is used in Section 14(d) of the Exchange Act),
shall be, for purposes of the Agreement, considered as though such person were a
member of the Incumbent Board;

 

3

--------------------------------------------------------------------------------

 

 

(iii)    Upon the consummation by the Company of a reorganization, merger, or
consolidation, other than one with respect to which all or substantially all of
those persons who were the beneficial owners, immediately prior to such
reorganization, merger, or consolidation, of outstanding securities of the
Company ordinarily having the right to vote in the election of directors own,
immediately after such transaction, more than seventy-five percent (75%) of the
outstanding securities of the resulting corporation ordinarily having the right
to vote in the election of directors;

 

(iv)    Upon the approval by the Company’s stockholders of a complete
liquidation and dissolution of the Company or the sale or other disposition of
all or substantially all of the assets of the Company other than to a Subsidiary
or to an entity controlled by a Permitted Holder; or

 

(v)     Upon the consummation of a transaction subject to Rule 13e-3 of the
Exchange Act in which the Permitted Holders identified in romanette (iii) of the
definition of Permitted Holder hereunder are the beneficial owners of more than
fifty percent (50%) of the outstanding securities of the resulting corporation
ordinarily having the right to vote in the election of directors.

 

(d)    “Good Reason” Defined. "Good Reason" means the occurrence of any of the
following, without your express written consent, resulting in the termination of
your employment or service with the Company or any of its affiliates:

 

(i)      material diminution in the overall scope of your duties, authorities
and/or responsibilities from those held by you immediately prior to the time of
a Change in Control, it being understood that the fact that the Company may be a
subsidiary of a different public company or becomes a private company, and any
diminution of duties in respect of no longer having public company related
duties will not be considered a diminution;

 

(ii)     written requirement for geographic relocation of the your assigned
principal business location to a location greater than fifty (50) miles from the
place of the your principal business location immediately prior to the time of a
Change in Control; or

 

(iii)    diminution by ten percent (10%) or more of your annual base salary or
target bonus in effect immediately prior to the time of a Change in Control.

 

(e)   “Permitted Holder” Defined. "Permitted Holder" means: (i) the Company or a
Subsidiary, (ii) any employee benefit plan sponsored by the Company or a
Subsidiary, or (iii) David or Jacqueline Parker or their siblings, children, or
grandchildren ("Family Members") or a trust, corporation, partnership, limited
partnership, limited liability company, or other such entity, so long as at
least eighty percent (80%) of the beneficial interests of the entity are held by
Mr. or Mrs. Parker and/or one or more Family Members, where such person(s) or
entity acquired their Company stock from Mr. or Mrs. Parker.

 

4

--------------------------------------------------------------------------------

 

 

6.     Book-Entry Registration. The Restricted Shares initially will be
evidenced by book-entry registration only, without the issuance of a certificate
representing the Restricted Shares.

 

7.     Issuance of Shares. Subject to Sections 8 and 13 of this Award Notice,
upon the vesting of any Restricted Shares pursuant to this Award Notice, the
Company shall issue a certificate or book-entry representing such vested
Restricted Shares as promptly as practicable following the date of vesting. The
Restricted Shares may be issued during your lifetime only to you, or after your
death to your designated beneficiary, or, in the absence of such beneficiary, to
your duly qualified personal representative.

 

8.     Withholding. You shall pay to the Company or a Subsidiary, or make other
arrangements satisfactory to the Company regarding the payment of, any federal,
state, or local taxes of any kind required by applicable law to be withheld with
respect to the Restricted Shares awarded under this Award Notice. Your right to
receive the Restricted Shares under this Award Notice is subject to, and
conditioned on, your payment of such withholding amounts.

 

9.      Nonassignability. The Restricted Shares may not, except as otherwise
provided in the Plan, be sold, assigned, transferred, pledged, or encumbered in
any way prior to the vesting of such shares, whether by operation of law or
otherwise, except by will or the laws of descent and distribution or a qualified
domestic relations order. After vesting, the sale or other transfer of the
shares of Common Stock shall be subject to applicable laws and regulations under
the Exchange Act.

 

10.    Rights as a Stockholder; Limitation on Rights. Unless the Award is
cancelled as provided in Section 3 or 4 of this Award Notice, prior to the
vesting of the Restricted Shares, you will have all of the other rights of a
stockholder with respect to the Restricted Shares so awarded. Notwithstanding
the foregoing, no dividends or dividend equivalents shall be paid on Awards
granted before such Awards vest and you shall have no right to vote any shares
underlying any Awards unless and until such Awards vest. Neither the Plan, the
granting of the Award, nor this Award Notice gives you any right to remain in
the employment of the Company or a Subsidiary.

 

11.    Company Policies. Your ability to dispose of Restricted Shares after
vesting may be limited by stock ownership guidelines adopted by the Company for
certain officers and key employees, and the Company is authorized to place a
restrictive legend on such shares, issue stop-transfer instructions to the
transfer agent, or take such other actions as may be advisable, in the
Committee's sole discretion, to enforce such ownership guidelines. If the
Company adopts a clawback policy, your rights with respect to Restricted Shares
after vesting may be subject to such policy. Please determine whether you are
subject to the guidelines and how many Restricted Shares may be disposed of
prior to attempting to dispose of any shares or other restrictions that may be
applicable to you.

 

12.    Rights of the Company and Subsidiaries. This Award Notice does not affect
the right of the Company or a Subsidiary to take any corporate action
whatsoever, including, without limitation, its right to recapitalize,
reorganize, or make other changes in its capital structure or business, merge or
consolidate, issue bonds, notes, shares of Common Stock, or other securities,
including preferred stock, or options therefor, dissolve or liquidate, or sell
or transfer any part of its assets or business. Nothing in this Award Notice
shall create any rights to employment by the Company or any Subsidiary or alter
the at-will nature of your employment.

 

5

--------------------------------------------------------------------------------

 

 

13.    Restrictions on Issuance of Shares. If at any time the Company determines
that the listing, registration, or qualification of the Restricted Shares upon
any securities exchange or quotation system, or under any state or federal law,
or the approval of any governmental agency, is necessary or advisable as a
condition to the issuance of a certificate representing any vested Restricted
Shares, such issuance may not be made in whole or in part unless and until such
listing, registration, qualification, or approval shall have been effected or
obtained free of any conditions not acceptable to the Company.

 

14.    Plan Controls; Definitions. The Award is subject to all of the provisions
of the Plan, which is hereby incorporated by reference, and is further subject
to all the interpretations, amendments, rules, and regulations that may from
time to time be promulgated and adopted by the Committee pursuant to the Plan.
The Committee's determination of whether the Performance Goal (as defined in
Schedule A) has been satisfied shall be binding and conclusive on you. Except as
set forth in the last sentence of this Section 14, in the event of any conflict
among the provisions of the Plan and this Award Notice, the provisions of the
Plan will be controlling and determinative. The capitalized terms used in this
Award Notice and not otherwise defined herein are defined in the Plan; provided,
however, that when the defined term "Company" is used in the Plan in Sections
1.2, 2.1(c), 2.1(d), 2.1(g), 2.1(t), 2.1(bb), 4.2(h) (second usage), 4.3, 6.1,
6.2, 11.3, 13.2 (second usage), 16.2, and 16.4, the term "Company" shall be
interpreted to mean only Covenant Logistics Group, Inc., a Nevada corporation
(and not also its Subsidiaries).

 

15.    Amendment. Except as otherwise provided by the Plan, the Company may only
alter, amend, or terminate this Award with your consent.

 

16.    Governing Law. This Award Notice shall be governed by and construed in
accordance with the laws of the State of Nevada, except as superseded by
applicable federal law, without giving effect to its conflicts of law
provisions.

 

17.    Notices. All notices and other communications to the Company required or
permitted under this Award Notice shall be written, and shall be either
delivered personally or sent by registered or certified first-class mail,
postage prepaid and return receipt requested addressed to the Company's office
at 400 Birmingham Highway, Chattanooga, Tennessee 37419, Attention: Chief
Financial Officer. Each such notice and other communication delivered personally
shall be deemed to have been given when delivered. Each such notice and other
communication delivered by mail shall be deemed to have been given when it is
deposited in the United States mail in the manner specified herein.

 

 

* * * * * * * * * *

6

--------------------------------------------------------------------------------

 

 

ACKNOWLEDGEMENT

 

The undersigned acknowledges receipt of, and understands and agrees to be bound
by, this Award Notice and the Plan. The undersigned further acknowledges that
this Award Notice and the Plan set forth the entire understanding between him or
her and the Company regarding the restricted stock granted by this Award Notice
and that this Award Notice and the Plan supersede all prior oral and written
agreements on that subject.

 

Dated: _______________, 20___

 

 

Grantee: 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  Covenant Logistics Group, Inc.                     By:    

 

 

 

 

7